Mr. Justice VanValkenburgh
delivered the opinion of the court on the petition:
"We have examined the petition for rehearing in this cause. The grounds, as stated in such petition, are, first, that subsequent to the trial, conviction and sentence of the plaintiff in error, and while the cause was pending in this court upon a writ of error, the law under which the indictment was found, upon which the trial was had, was repealed; second, that there is no formal final judgment against the plaintiff in error contained in the record, but only an entry upon the minutes that the sentence was pronounced by the court.
Neither of these points were made by the counsel for the plaintiff in error in the assignment of error, nor upon his brief, but the judgment was treated and argued by him as having been duly and «formally entered and presented in *562the record, and the attention of the court was in no way called to either of such, now assigned errors.
Rule 24 of the Supreme Court provides that “ the petition shall not assume any new ground or position not taken upon the argument or in the points made, upon which the cause was submitted, but must set forth concisely the particular omission or cause for which the judgment is supposed to be erroneous.”
In this case, however, inasmuch as our attention is now called to the fact that no final judgment is found in the record, the writ of error must be dismissed.
*563DECISIONS OE THE SUPREME COURT OF FLORIDA. JANUARY TERM, A. D. 1883.